Judgment unanimously affirmed. Memorandum: We reject defendant’s argument on appeal from his conviction after a guilty plea to robbery, second degree, that the court erred in denying his motion to withdraw the plea. We find no support in the record for defendant’s claim that he was not effectively represented by counsel. Nor is there merit to defendant’s contention that the plea should have been vacated because it was based on a promise by the prosecutor to dismiss related charges against defendant’s girlfriend and that the promise was not kept. This alleged promise was not placed on the record at the plea proceeding and thus merits no judicial recognition (see, People v Frederick, 45 NY2d 520, 526; People v Selikoff 35 NY2d 227, 244, cert denied 419 US 1122). Moreover, the minutes of the hearing on the withdrawal motion support the court’s finding that the only off-the-record promise was that defendant’s girlfriend would not be incarcerated, a promise which was fulfilled. (Appeal from judgment of Oneida County Court, Darrigrand, J. — robbery, second degree.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Green, JJ.